Citation Nr: 9925239	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-15 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
chronic head injury syndrome with cluster type headaches.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain. 

3.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a right shoulder injury. 

4.  Entitlement to an evaluation in excess of 10 percent for 
memory loss. 

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury with degenerative joint 
disease.  

6.  Entitlement to an evaluation in excess of 10 percent for 
a left heel spur. 

7.  Entitlement to an evaluation in excess of 10 percent for 
a right heel spur. 

8.  Entitlement to a compensable evaluation for scalp 
laceration scars. 

9.  Entitlement to a total compensation rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to January 1991.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In his substantive appeal received by the RO in September 
1998, the veteran indicated that he is seeking service 
connection for hearing loss of the left ear.  This matter is 
referred to the RO for appropriate action. 


REMAND

The veteran's claims for increased ratings and a total 
compensation rating based on individual unemployability are 
well grounded, meaning they are plausible.  Hence, the VA has 
a duty to assist him in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.159 (1998).

The veteran's representative indicated in statement received 
by the RO in January 1998 that the veteran had received 
treatment through VA facilities.  He identified the VA 
Medical Center (VAMC) in Oklahoma City, Oklahoma and the 
"Mental Ward" at the VAMC Oklahoma City.  However, the 
claims file does not reflect a request by the RO for any such 
treatment records.  Any such records should be obtained and 
made part of the claims file, prior to any action by the 
Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, although the veteran underwent a VA compensation 
examination in February 1998, he subsequently underwent right 
shoulder surgery, in June 1998.  The veteran has not since 
been afforded another VA examination since the surgery to 
determine the post operative status of his right shoulder.  
Moreover, while the February 1998 VA compensation examination 
included evaluations of the veteran's service-connected low 
back, right shoulder, right knee, and bilateral foot 
disabilities, it did not include all relevant clinical 
findings pertaining to these disorders, including the 
presence or absence of painful motion, muscle fatigue, and 
muscle strength.  That is, the VA examination report does not 
answer some of the points raised in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), which requires that functional loss be fully 
portrayed.  It is essential that the examination adequately 
portray the degree of functional loss.  38 C.F.R. §§ 4.40, 
4.45 (1998); DeLuca, supra.

As to the veteran's service-connected residuals of a head 
injury, including headaches and memory loss, the Board finds 
that the record indicates that he was hospitalized in April 
1997 for major depression.  History obtained from the veteran 
at that time included the service-connected head injury with 
increasing difficulty concentrating and alcohol and substance 
abuse.  The Board finds that an issue of secondary service 
connection for major depression is raised from the record.  
The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see also Myers 
v. Derwinski, 1 Vet. App. 127, 129 (1991).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (a) (1998).  In this case, the 
Board finds that the issue of entitlement to secondary 
service connection for major depression has been reasonably 
raised by the record.  The Board further finds that this 
secondary service connection claim is inextricably 
intertwined with the claim for increased ratings for the 
chronic head injury syndrome with cluster headaches (50 
percent) and memory loss (10 percent) on appeal, because it 
is likely that the conclusions reached in the secondary 
service connection claim would have a meaningful impact upon 
the increased rating claims.  See Hoyer v. Derwinski, 1 Vet. 
App. 180 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the claim of secondary service connection for 
major depression must be adjudicated prior to appellate 
review of the increased rating claims noted above and the 
issue of a total compensation rating based on individual 
unemployability. 

The Board also finds that further evaluation of the factors 
affecting the veteran's employability is required.  This 
further evaluation should include a contemporaneous VA social 
and industrial survey.

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he identify all medical care 
providers who have treated or evaluated 
him for his service-connected 
disabilities or major depression in 
recent years.  After securing any 
necessary authorization, the RO should 
attempt to obtain copies of all records 
that have not been previously obtained, 
to the present time, to include all 
inpatient and outpatient clinic records 
from the VAMC in Oklahoma City, including 
any records of mental health care, not 
already made part of the claims file.  
All records that are secured should then 
be associated with the claims file.  

2.  Following the above, the veteran 
should undergo a VA orthopedic 
examination to determine the current 
severity of his service-connected 
lumbosacral strain, postoperative right 
shoulder disorder, right knee disability, 
and bilateral heel spurs.  The claims 
folder must be made available to the 
examiner for his or her review in 
conjunction with the examination.  The 
examination should include complete range 
of motion studies for the lumbar spine, 
right shoulder, and right knee, as well 
as any other tests that are deemed 
appropriate.  The orthopedic examiner 
should also determine whether the low 
back, right shoulder, right knee, and/or 
feet exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups. This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

3.  The veteran should also undergo a VA 
neuropsychiatric examination for the 
purpose of determining the current 
severity of his service-connected 
residuals of a head injury with cluster 
headaches, and his service-connected 
memory loss, and to determine the nature 
and etiology of any other psychiatric 
disorder that may be present, including 
major depression.  The psychiatrist 
should specifically opine whether it is 
at least as likely as not that the 
veteran's service-connected head injury 
or residuals thereof have caused or 
aggravated any additional psychiatric 
disability (i.e., depression or major 
depression).  To the extent that is 
possible, the examiner should distinguish 
the symptomatology attributable to the 
veteran's service-connected disorders 
from symptoms due to any non-service-
connected psychiatric disability that may 
be present.  The examiner should also 
report GAF scale scores for the degree of 
social and industrial impairment due 
exclusively to the residuals of a head 
injury (other than memory loss), 
including headaches; the memory loss, 
and, if the examiner opines that any 
additional psychiatric disability was 
caused or aggravated by a service-
connected disorder, that disability as 
well.  The psychiatrist should also 
obtain a detailed alcohol and substance 
abuse history.  All indicated tests or 
studies should be performed.  The claims 
file must be made available to the 
examiner for his or her review.  

4.  A VA Social and Industrial Survey of 
the veteran should be completed.  The 
veteran's claims folder should be made 
available to the person conducting the 
survey.  If the veteran continues to be 
employed, the examiner should indicate 
the duration of employment, the number of 
hours worked per week, and any 
absenteeism due to service-connected 
disability.  Thereafter, the report 
should be associated with the veteran's 
claims file.

5.  After completion of the above the RO 
should adjudicate the raised, intertwined 
issue of service connection for major 
depression secondary to service-connected 
residuals of a head injury, readjudicate 
all of the remaining issues in appellate 
status, and consider whether the evidence 
submitted warrants a referral of any of 
the increased rating issues to the 
appropriate first-line official(s) for 
consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1). 

If any of the benefits sought are not granted, the appellant 
should be furnished a supplemental statement of the case, and 
be afforded the appropriate time period to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  While this case is in 
remand status, the veteran is free to submit additional 
evidence and argument on the questions at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


